        Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 1 of 13



     Adrian Kwan (SBN 300032)
 1   akwan@mintz.com
     MINTZ LEVIN COHN FERRIS GLOVSKY
 2    AND POPEO, P.C.
     44 Montgomery Street, 36th Floor
 3   San Francisco, CA 94104
     Tel: (415) 432-6000
 4   Fax: (415) 432-6001
     Attorney for Plaintiff Chad Robert Kester
 5
      XAVIER BECERRA
 6    Attorney General of California
      DAMON MCCLAIN
 7    Supervising Deputy Attorney General
      PREETI K. BAJWA
 8    Deputy Attorney General
      State Bar No. 232484
 9     1515 Clay St., 20th Floor
       Oakland, CA 94612
10     Telephone: (510) 879-0980
       Fax: (510) 622-2270
11     E-mail: Preeti.Bajwa@doj.ca.gov
       Attorneys Defendants Diaz, Viera Rosa, Koenig, and Gipson
12

13

14                                UNITED STATES DISTRICT COURT

15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

16                                       OAKLAND DIVISION

17   CHAD KESTER,                                  Case No. 4:19-cv-4205-JST
18                         Plaintiff,              JOINT CASE MANAGEMENT
19                                                 CONFERENCE REPORT PURSUANT TO
         vs.                                       FED. R. CIV. P. 26(f) AND CIVIL L.R. 16-9
20
     RALPH DIAZ, et al.;                          Hearing Date: June 30, 2020
21                                                Time: 2:00 p.m.
                           Defendants.            Place: Courtroom 6, 2nd Floor
22
                                                  Assigned Judge: The Honorable Jon S. Tigar
23

24

25

26

27

28

          JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                           AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
          Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 2 of 13



 1           In accordance with Fed. R. Civ. P. 26(f), Civil L.R. 16-9 and the Standing Order for All

 2   Judges of the Northern District of California on the Contents of Joint Case Management Statements,

 3   Plaintiff Chad Robert Kester (“Plaintiff”) and Defendants Diaz, Viera Rosa, Koenig, and Gipson

 4   (“Defendants”), (collectively, the “Parties”), by and through their respective counsel, have met and

 5   conferred and hereby submit the following Joint Case Management Statement (the “Joint

 6   Statement”).

 7   1.      JURISDICTION AND SERVICE
 8           Plaintiff brings this action seeking declaratory judgment and injunctive relief pursuant to

 9   42 U.S.C. § 1983 and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Accordingly,
10   this Court has jurisdiction to hear this case pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3). Venue

11   is proper in the Northern District of California pursuant to 28 U.S.C. § 1391(b) because a substantial

12   part of the events or omissions giving rise to Plaintiff’s claim occurred in this district.

13           All Defendants have been served and have appeared in this action.

14   2.      FACTS
15           A.     Plaintiff’s Position.
16           Plaintiff Chad Robert Kester is an inmate at Correctional Training Facility (CTF) located

17   in Soledad, California. Mr. Kester is a Level II inmate and currently resides in a Sensitive Needs

18   Yard (SNY) due to his status as, inter alia, a sex offender, gang drop-out and informant. Mr. Kester

19   is also being treated for mental illness and suffers from a physical disability as a result of injuries
20   he sustained during an assault while he was incarcerated at Salinas Valley State Prison (SVSP).

21           Since 2017, the California Department of Corrections and Rehabilitation (CDCR) has been

22   involuntarily merging inmate populations from General Population (GP) with those from SNY at

23   Non-Designated Programming Facilities (NDPFs). To date, all but two Level II SNYs have been

24   converted to NDPFs with the exception of Correctional Training Facility—where Mr. Kester is

25   currently housed—and California Substance Abuse Treatment Facility and State Prison, Corcoran.

26   Mr. Kester has been endorsed for transfer to an NDPF. Even if Mr. Kester is not transferred, the

27   facility where Mr. Kester is currently housed may still be converted into an NDPF sometime in

28
                                                       -1-
           JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                            AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
       Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 3 of 13



 1   2020. CDCR efforts at integrating SNY and GP inmates have resulted in documented violent

 2   incidents between SNY and GP inmates.

 3          Plaintiff believes the primary factual issues in dispute are whether Mr. Kester’s placement

 4   in an NDPF will pose a substantial risk of serious harm to his health or safety, and whether

 5   Defendants have knowledge of or are otherwise aware of risks to the health and safety of inmates

 6   resulting from the integration of SNY and GP inmate populations.

 7          B.      Defendants’ Position.

 8         Over time, Sensitive Needs Yards (SNYs), like the facility where Plaintiff is currently

 9   housed, have become more and more violent, and afforded inmates fewer programming
10   opportunities. In response to these and other negative developments within the SNYs, the CDCR,

11   after extensive consideration of input from numerous stakeholders, developed the Non-Designated

12   Programming Facility (NDPF) model as an alternative that would incentivize inmates to program

13   in a positive manner and to eschew prison politics, gang activity, and the violence often associated

14   with gangs and prison politics. CDCR’s NDPF policy is in line with CDCR’s other behavior-based

15   rehabilitative efforts designed and implemented in recent years to prepare individuals for greater

16   personal success and integration in society upon their release from prison.

17         The NDPF program is designed to create a safer environment where inmates can engage in

18   more programming with other inmates who are equally interested in positive programming and

19   rehabilitation. The program is also designed to keep out inmates who choose to engage in
20   destructive cycles of violence motivated by gangs and prison politics. To date, CDCR has

21   converted all but two of the Level II SNYs—like the facility where Plaintiff is currently housed—

22   to NDPFs.

23          The facts and evidence in this case will demonstrate that Plaintiff was only housed on an

24   SNY because he requested SNY placement when he was committed to CDCR’s custody. And the

25   only stated basis for Plaintiff’s request was his conviction offense. A review of Plaintiff’s case

26   factors indicates that he should be able to safely program in an NDPF. In fact, numerous inmates

27   with similar case factors to Plaintiff’s are already successfully programming in NDPFs. And if a

28
                                                     -2-
          JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                           AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
          Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 4 of 13



 1   specific threat to Plaintiff’s safety in a particular NDPF were ever identified, CDCR officials would

 2   promptly remove Plaintiff from that situation.

 3   3.      LEGAL ISSUES
 4           A.      Plaintiff’s Statement.
 5           Plaintiff seeks injunctive relief precluding Defendants from placing him in a NDPF. As

 6   such, this action presents the following legal issues for the Court’s determination, inter alia:

 7           •    The legal standard applicable to Plaintiff’s claims for failure to protect under the Eighth

 8                Amendment.

 9           •    The legal standard applicable to Plaintiff’s declaratory judgment claim.
10           •    Whether Plaintiff is entitled, as a matter of applicable law, to the various forms of relief

11                requested in his Complaint.

12
             B.      Defendants’ Statement.
13
             Defendants deny that Plaintiff is entitled to injunctive relief for the following reasons:
14
             1. Under the Eighth Amendment, prison officials have a duty to protect prisoners from
15
                  violence at the hands of other prisoners, but a constitutional violation occurs only where
16
                  the deprivation alleged is, objectively, “sufficiently serious,” and the official has acted
17
                  with “deliberate indifference” to inmate health or safety. Farmer v. Brennan, 511 U.S.
18
                  825, 825–26 (1994).
19
             2. The implementation of the NDPFs, which was done only after careful consideration and
20
                  collaboration with internal and external stakeholders, does not constitute deliberate
21
                  indifference.
22
             3. In light of Plaintiff’s case factors, it does not constitute deliberate indifference to his
23
                  safety by officials placing him in a NDPF.
24
     4.      MOTIONS
25
             A.      Pending Motions.
26
             Plaintiff’s counsel filed an Unopposed Motion to Withdraw as Counsel on June 17, 2020.
27
     That motion is currently pending.
28
                                                        -3-
           JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                            AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
          Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 5 of 13



 1              B.     Anticipated Motions.

 2        •     Plaintiff: To the extent necessary, Plaintiff intends on filing an application for a temporary

 3              restraining order should Defendants attempt to transfer Mr. Kester to a NDPF during the

 4              pendency of this action.

 5        •     Defendants: Defendants intend to file a motion for summary judgment.

 6        The Parties filed a stipulation agreeing to provide Plaintiff with approximately 30-days’ notice

 7   prior to Correctional Training Facility’s upcoming conversion into a NDPF.

 8   5.         AMENDMENT OF PLEADINGS

 9              None anticipated at this time.

10   6.         EVIDENCE PRESERVATION

11              The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

12   Information (the “ESI Guidelines”), and each confirm that they have designated an attorney

13   member of their respective legal teams (the “ESI Designees”), to meet and confer regarding

14   reasonable and proportionate steps to be taken to preserve evidence relevant to the issues reasonably

15   evident in this action, as outlined by the Guidelines for the Discovery of Electronically Stored

16   Information.

17   7.         DISCLOSURES

18              The Parties exchanged Initial Disclosures on February 26, 2020.

19   8.         DISCOVERY
20              A.     Discovery Propounded to Date.

21              On February 3, 2020, Plaintiff served requests for document production, and Defendants

22   responded, per stipulation, with objections and responses, a declaration in support of official

23   information privilege, and a privilege log on March 23, 2020. Defendants have produced some

24   documents and are working to locate additional responsive electronically preserved documents.

25   Due to the COVID-19 pandemic, CDCR’s resources have been diverted to managing the prison

26   population to avoid the spread of the disease at the institutions. Accordingly, all electronic search

27   inquiries have been rescheduled so that CDCR and the Governor’s Office can swiftly obtain

28   necessary information to effectively manage the health of all inmates. At this time, Defendants do
                                                         -4-
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                               AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
       Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 6 of 13



 1   not have an anticipated timeframe as to when CDCR will have the staffing and resources to resume

 2   work on this and other projects. The Parties previously agreed to and the Court entered a stay of

 3   discovery through June 21, 2020. The Parties request a further 28 day stay to this action while Mr.

 4   Kester seeks new pro bono counsel and in light of the continuing allocation of CDCR resources to

 5   address the COVID-19 Public Health Crisis.

 6          B.      Scope of Anticipated Discovery.
 7                 1.       Plaintiff’s Discovery
 8          Plaintiff will seek documentary, testimonial, and expert discovery from Defendants and

 9   certain third parties regarding, among other things: (1) the structure and organization of the CDCR
10   and/or CTF multidisciplinary team overseeing the transition of GP and SNY to NDPF; (2) the

11   practices and procedures utilized by Defendants in evaluating and implementing placement of SNY

12   or GP inmates in NDPFs, including which and how individual case factors are evaluated before

13   determining a GP or SNY inmate is suitable for placement at a NDPF; (3) statistical data from prior

14   conversions of Level I – Level IV facilities converted to NDPF sufficient to show the number of

15   violent incidents occurring between SNY and GP inmates; (4) incidents involving harm or violence

16   between GP and SNY inmates, including the August 14, 2019 riot on Facility C recreation yard at

17   CTF; (5) the policies and procedures which CDCR currently utilize in integrating SNY and GP

18   inmates into NDPFs; (6) the investigation of prior violent incidents resulting in harm or injury to

19   inmates as a result of integrating GP and SNY inmates including the effort to integrate the Fresno
20   Bulldogs with other prison populations at CTF; (7) the policies and procedures which CDCR

21   previously utilized in integrating SNY and GP inmates into NDPFs, and the reasons those policies

22   or procedures were discontinued; (8) the incidents of GP or SNY inmates engaging in violent or

23   threatening behavior toward other inmates in NDPFs and the related disciplinary sanctions; (9) the

24   policy rationale behind CDCR’s policy to disallow inmates to voluntarily transfer to more

25   restrictive, higher security level non-NDPFs; (10) Defendants’ public statements and interviews

26   regarding NDPFs; and (11) the inmate population Defendants intend on integrating Mr. Kester into,

27   including that populations’ case factors, including sexual offender status and gang affiliations.

28
                                                     -5-
          JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                           AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
       Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 7 of 13



 1                 2.       Defendants’ Discovery

 2          Defendants will seek documentary, testimonial, and expert discovery from Plaintiff and

 3   certain third parties regarding Plaintiff’s assertions that he cannot program in a NDPF.

 4          C.      Protective Order.
 5          The Parties have entered into a Stipulated Protective Order (ECF No. 55).

 6          D.      Proposed Limitations or Modifications to the Discovery Rules.
 7          The Parties do not propose any modifications or limits to written discovery or depositions

 8   at this time. The Parties agree that the limits on written discovery or depositions may be modified

 9   by agreement of the Parties or by a showing of good cause to the Court.
10          E.      Document Subpoenas to Non-Parties.
11          Plaintiff proposes the following with respect to non-parties producing materials in response

12   to subpoenas for production of documents under Fed. R. Civ. P. 45. The issuing Party shall request

13   that non-parties simultaneously produce materials to all Parties. If, notwithstanding such request,

14   the non-party does not produce the materials to all Parties, the issuing Party shall provide a copy of

15   all materials to the other side within five (5) business days of its receipt of the materials produced

16   by the non-party. If the Party serving a subpoena on a non-party under Fed. R. Civ. P. 45 agrees to

17   modify or extend the time for the non-party to respond to such a subpoena, it shall provide a written

18   explanation for the basis for such extension to the other Parties.

19          F.      Service.
20          The Parties consent to service by electronic mail, and agree to serve any documents not

21   filed via ECF, including pleadings, discovery requests, subpoenas for testimony or documents,

22   expert disclosure, and delivery of all correspondence, whether under seal or otherwise, by email to

23   all attorneys for the receiving Party then appearing on the ECF docket, at the email addresses listed

24   thereon. All pleadings, discovery requests and responses, subpoenas for testimony or documents

25   and responses, and expert disclosure shall be served by email to all attorneys for all Parties then

26   appearing on the ECF docket. In the event the volume of served materials is too large for email

27   and requires electronic data transfer by file transfer protocol or a similar technology, or overnight

28   delivery, the serving Party will email the other side’s principal designee when the materials are sent
                                                       -6-
          JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                           AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
          Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 8 of 13



 1   to provide notice that the materials are being served. For purposes of calculating discovery

 2   response times under the Federal Rules of Civil Procedure, electronic delivery shall be treated the

 3   same as hand delivery.

 4            G.      Report on Planned Stipulated E-Discovery Order.
 5            The Parties’ respective ESI Designees will meet to discuss a Stipulated Electronically-

 6   Stored Information (ESI) Order, which the Parties will then propose to the Court.

 7            H.      Proposed Discovery Plan.
 8            The Parties’ proposal regarding the timing of discovery is set forth in Exhibit A.

 9            I.      Current Discovery Disputes.
10            There are no currently pending discovery disputes between the Parties. However, the

11   Parties do anticipate additional time will be required for discovery due to technical limitations and,

12   in part, a migration to a new system by CDCR. Defendants are diligently engaged in preparing,

13   sorting and curating data responsive to Plaintiff’s requests for production, and Defendants

14   anticipate serving discovery on Plaintiff. The parties anticipate this process to be completed by

15   early August, and the Parties will then have to review the responsive documents and prepare for

16   further discovery, including deposition. Accordingly, the parties request that discovery be stayed

17   an additional 28 days until July 21, 2020, and that the discovery schedule be extended by 120 days

18   from August 21, 2020 until December 21, 2020.

19   9.       CLASS ACTIONS
20            This is not a class action.

21   10.      RELATED CASES
22            Judge Lucy H. Koh issued an order determining the instant action was not related to In Re

23   CTF GP Prisoner Litigation, 5:19-cv-1974-LHK (Northern District).1 See ECF No. 52.

24            The Parties are also aware of the following cases:
25
     1
         This action consolidated cases Cruz v. Diaz, Case No. 19-CV-1974-LHK (PR), Madrigal v.
26
     Diaz, Case No. 19-CV-2130-LHK, and Villagrana v. Diaz, Case No. 19-CV-2272-LHK.
27

28
                                                      -7-
            JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                             AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
       Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 9 of 13



 1
                  •   Montalvo v. Diaz, 3:19-cv-00363-CAB-JLB (Southern District)
 2
                  •   Mohemmed v. Diaz, et. al., 19CV00393 (Monterey County Superior Court)
 3
                  •   Johnston, Jeremiah v. Diaz, et. al., 19-cv-000616-ALJ-ALM (Southern District)
 4
                  •   Mireles v. Koenig, et. al., 4:20-cv-01248-HSG (Northern District)
 5
                  •   Andrade v. Diaz, et. al., 5:20-cv-00137-FMO JC (Central District)
 6
                  •   Samaniego v. CDCR, et. al., 2:19-cv-02606-TLN-KJN (Eastern District)
 7
     11.     RELIEF
 8
             A.       Plaintiff’s Requested Relief.
 9
             Plaintiff seeks equitable relief in the form of entry of judgment against Defendants
10
     declaring, ordering and adjudging at least the following:
11
             •    That Defendants violated the Eighth Amendment of the United States Constitution by
12
                  showing deliberate indifference to a substantial risk of serious harm to Mr. Kester by
13
                  attempting to house him at a NDPF;
14
             •    That Defendants shall be enjoined from further violation of the Eighth Amendment of
15
                  the United States Constitution;
16
             •    That Defendants shall be enjoined from housing Mr. Kester at a NDPF for the rest of
17
                  Mr. Kester’s time spent incarcerated;
18
             •    That Defendants shall transfer Mr. Kester to the lowest level SNY facility for the
19
                  remaining duration of Mr. Kester’s incarceration; and
20
             •    That Defendants shall restore Mr. Kester’s single cell status.
21
             Finally, Plaintiff requests that the Court award it expenses, costs, and attorneys’ fees under
22
     applicable laws including 42 U.S.C. § 1988.
23
             B.       Defendants’ Requested Relief.
24
             Defendants seek relief in the form of entry of judgment against Plaintiff declaring,
25
     ordering and adjudging at least the following:
26
                  •   That Plaintiff take nothing by this action;
27
                  •   That the Court enters judgment for Defendants;
28
                                                       -8-
           JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                            AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
      Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 10 of 13



 1
                •   That Defendants are awarded costs of suit and attorney’s fees; and
 2
                •   That Defendants are awarded such other relief as this Court deems proper.
 3

 4   12.     SETTLEMENT AND ADR

 5           The Parties continue to explore settlement options at this time.

 6   13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

 7           The Parties do not consent to proceed before a Magistrate Judge.

 8   14.     OTHER REFERENCES

 9           The Parties do not believe this case is suitable for binding arbitration, a special master, or

10   the Judicial Panel on Multidistrict Litigation.

11   15.     NARROWING OF ISSUES

12           The Parties do not currently seek any bifurcation of issues.

13           Should it become apparent that issues before the Court in this action may be narrowed by

14   stipulation or motion, the Parties will consider how best to do so at that time, including with

15   respect to suggestions that may expedite the presentation of evidence at trial.

16   16.     EXPEDITED TRIAL PROCEDURE

17           The Parties believe this case is not suitable for handling under the Expedited Trial

18   Procedure of General Order No. 64.

19   17.     SCHEDULING
20           The Parties request a further 28 day stay of discovery and a 120 day extension to the

21   discovery schedule. The current case schedule is reproduced in the table below. See ECF No. 58.

22   The Parties’ proposed updated deadlines are also provided below.

23

24                                                                                        Proposed
                           Event                                   Deadline
25                                                                                         Deadline
26    Complaint Filed                                        July 22, 2019

27    Initial CMC                                            January 28, 2020

28
                                                       -9-
           JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                            AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
     Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 11 of 13



 1
     Amended Complaint                             February 3, 2020
 2
     Deadline to Add parties or Amend the
 3   Pleadings                                     February 14, 2020

 4   Initial Disclosures                           February 26, 2020
 5   CMC                                           June 30, 2020           June 30, 2020
 6
     Close of Fact Discovery                       August 21, 2020         December 21, 2020
 7
     Opening Expert Reports                        September 3, 2020       January 20, 2021
 8
     Rebuttal Expert Reports                       October 16, 2020        February 19, 2021
 9
     Close of Expert Discovery                     November 13, 2020       March 22, 2021
10
     Last Day to File Daubert Motions              December 18, 2020       April 30, 2021
11
     Oppositions to Daubert Motions Due            January 18, 2020        June 1, 2021
12
     Replies to Daubert Motions Due                February 2, 2020        June 16, 2021
13
     Plaintiff’s Opening Summary Judgment
14                                                 March 8, 2021           July 16, 2021
     Motion
15   Defendants’ Opening/Opposition Summary
                                                   April 7, 2021           August 16, 2021
16   Judgment Motion

17   Plaintiff’s Opposition/Reply Summary
                                                   April 23, 2021          September 6, 2021
     Judgment Brief Due
18

19   Defendants’ Reply Summary Judgment Brief
                                                   May 10, 2021            September 15, 2021
     Due
20
     Hearing on Summary Judgment and Daubert
21                                                 June 16, 2021           October 15, 2021
     Motions
22
     Pretrial Disclosures                          August 20, 2021         TBD
23
                                                   August 27, 2021 at      TBD
24   Pretrial Conference
                                                   1:30 p.m.
25
                                                                           TBD
                                                   September 20, 2021 at
26   Trial
                                                   8:00 a.m.
27
     Estimate of trial length (in days)            Five                    Five
28
                                                -10-
        JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                         AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
      Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 12 of 13



 1   18.     TRIAL

 2           Because Plaintiff is only seeking injunctive relief, Plaintiff is not entitled to a jury trial.

 3   Accordingly, the Parties stipulated to a bench trial currently scheduled for September 20, 2021.

 4   ECF No. 58. At this point, the Parties estimate that 3 to 5 days are necessary for trial. However,

 5   in light of the continuing COVID-19 public health crisis detailed above, the Parties will need to

 6   modify the current case schedule and propose a new trial date.

 7   19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 8           Pursuant to Civil L.R. 3-15, the Parties each filed their respective Certificate of Interested

 9   Entities or Persons (ECF Nos. 32 & 33) that stated the Parties have no disclosures to make

10   pursuant to L.R. 3-15(a)(1).

11   20.     PROFESSIONAL CONDUCT

12           All attorneys of record have reviewed the Guidelines for Professional Conduct for the

13   Northern District of California.

14   21.     SUCH OTHER MATTERS AS MAY FACILITATE THE JUST, SPEEDY, AND

15           INEXPENSIVE DISPOSITION OF THIS MATTER

16           The Parties have not identified any other issues to address with the Court at this time.

17    Dated: June 23, 2020                             Respectfully submitted,
18
                                                       MINTZ LEVIN COHN FERRIS
19                                                     GLOVSKY AND POPEO PC

20
                                                       By:    /s/ Adrian Kwan
21                                                            Adrian Kwan
                                                              Attorney for Plaintiff
22                                                            Chad Robert Kester
23
      Dated: June 23, 2020                             CALIFORNIA ATTORNEY GENERALS OFFICE
24

25                                                     By:    /s/ Preeti Kaur Bajwa
                                                              Preeti Kaur Bajwa
26                                                            Damon Grant McClain
                                                              Attorneys for Defendants Diaz, Viera Rosa,
27
                                                              Koenig, and Gipson
28
                                                       -11-
           JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                            AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
      Case 4:19-cv-04205-JST Document 63 Filed 06/23/20 Page 13 of 13



 1                                      FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I, Adrian Kwan, attest that

 3   concurrence in the filing of this document has been obtained from each of the other signatories. I

 4   declare under penalty under the laws of the United States of America that the foregoing is true and

 5   correct. Executed this 23rd day of June 2020, at San Francisco, California.

 6
                                                                   /s/ Adrian Kwan____________
 7                                                                 Adrian Kwan
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    -12-
         JOINT CASE MANAGEMENT CONFERENCE STATEMENT PURSUANT TO FED. R. CIV. P. 26(f)
                          AND CIVIL L.R. 16-9 – CASE NO. 4:19-cv-4205-JST
